Citation Nr: 0833061	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the overpayment of Dependency and Indemnity 
Compensation (DIC) in the amount of $2,812.28 was properly 
created.

2.  Entitlement to waiver of recovery of an overpayment of 
DIC in the amount of $2,812.28.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to April 
1992.  The appellant is his mother.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Committee on Waivers 
and Compromises (Committee) denied waiver of recovery of 
overpayment of DIC in the amount of $2,812.28.

The appeal is in part REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In her application for DIC dated in March 2003, the 
appellant reported that she had earned income of $2,150 and 
dividends, interest, etc. of $1,175 from the date she signed 
her application for DIC on March 29, 2003, to December 31, 
2003.  She reported expected earned income of $3,263 and 
dividends, interest, etc. of $1,500 for the next calendar 
year.  She also reported expenses in connection with the 
veteran's illness and burial.

2.  In July 2003, the RO notified the appellant of her 
monthly DIC award and advised her that VA used her VA Form 
21-535, Application for Dependency and Indemnity Compensation 
by Parent(s); VA Form 21-4138, Statement in Support of Claim 
dated April 29, 2003; and a copy of the veteran's death 
certificate; thus, she should have known the income which she 
reported and on which her DIC benefits were based.  

3.  Evidence received subsequent to the July 2003 DIC award 
notification reflects more income than that which she 
previously reported on her VA Form 21-535, Application for 
Dependency and Indemnity Compensation by Parent(s).  

4.  The retroactive reduction of the appellant's DIC benefits 
based on her receipt of additional income resulted in a total 
overpayment in the calculated amount of $2,812.28. 


CONCLUSION OF LAW

The overpayment of DIC benefits in the amount of $2,812.28 
was properly created.  38 U.S.C.A. §§ 1506, 1521 (West 2002); 
38 C.F.R. §§ 1.911, 3.251, 3.260, 3.262, 3.660 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

As indicated above, in addition to her request for a waiver, 
the appellant has challenged the validity of the 
indebtedness.  As such, the question of the validity of the 
debt needs to be addressed prior to that of her waiver 
request.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The threshold question before the Board for review is whether 
the overpayment was validly created.  The overpayment 
indebtedness of $2,812.28, resulted from the failure of the 
appellant to accurately report her income on her application 
for DIC benefits.  The appellant's apparent position with 
respect to the validity issue is that the debt was not 
created by her; rather, it was created by VA error in 
including burial expenses beyond the one year time frame.  
The appellant has submitted no evidence in support of her 
allegations.  To the contrary, the July 2004 notification of 
the debt specifically states that the appellant's benefits 
had been adjusted because of increased income reported on her 
Eligibility Verification Report and that this adjustment had 
created a debt on her account.  This letter further reflects 
that expenses were counted from April 1, 2003 to January 1, 
2004, and that such expenses were not counted from April 1, 
2004.  Thus, burial expenses were not counted beyond the one 
year time frame, as alleged by the appellant.  In addition, 
it is noted that the appellant's increased income is 
confirmed by her August 2004 VA Form 5644, Financial Status 
Report.  

The Board of Veterans' Appeals (Board) initially observes 
that Dependency and Indemnity Compensation is not payable to 
a veteran's surviving parents where the surviving parents' 
annual income exceeds the income limits set by 38 U.S.C.A. 
§§ 1315 and 5312 (West 2002).  The pertinent regulations 
provide that payments of any kind or from any source will be 
counted as income unless specifically excluded.  Income is 
counted for the calendar year in which it is received by the 
claimant.  38 C.F.R. §§ 3.251(b) and 3.260 (2007).  In 
addition, for purposes of determining entitlement to DIC, any 
expenses paid by the appellant for the veteran's last illness 
and burial that were not otherwise reimbursed will be 
excluded from her income.  38 C.F.R. § 3.262(o).  The 
claimant's statements as to the nature and amount of the 
veteran's final illness and burial expenses that she paid 
will be accepted as true unless there is contradictory 
information in the record.  38 C.F.R. §§ 3.262 (o) and (p).  

The receipt of increased income, as reported by the appellant 
on her Eligibility Verification Report and Financial Status 
Report, caused her income to be at a level that did not 
permit the payment of DIC which the appellant received.  The 
Board is left with no recourse but to conclude that the 
appellant's DIC overpayment debt was properly created and 
calculated.  

The Board acknowledges the appellant's allegation that VA 
error in the calculation of her benefit resulted in the 
overpayment.  The Board emphasizes that that there is 
absolutely no evidence to support this allegation.  Absent 
any such evidence, the principle of administrative regularity 
necessitates the finding that VA acted properly by 
retroactively reducing the appellant's DIC benefits as soon 
as they received notice of the increased income.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence supports the finding that the 
appellant was paid excessive VA DIC benefits because of 
increased income reported subsequent to her application for 
such benefits, resulting in a validly created overpayment 
indebtedness of $2,812.28.  38 C.F.R. §§ 3.260, 3.262, 3.660. 


ORDER

The overpayment of DIC benefits in the amount of $2,812.28 
has been properly created and assessed against the appellant.




REMAND

Having found that the overpayment of DIC benefits is valid, 
the question of whether a waiver of that overpayment can be 
granted is for consideration.

In April 2005 the veteran submitted a timely notice of 
disagreement with the denial of a waiver.  The RO has not 
issued a SOC (Statement of the Case) which addresses this 
issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Accordingly, this claim is REMANDED for the following action:

Provide the appellant and her 
representative with an SOC regarding the 
issue of entitlement to a waiver of 
recovery of an overpayment of DIC 
benefits in the amount of $2,812.28.  The 
appellant and her representative should 
be given the appropriate opportunity to 
respond to the SOC.  All appropriate 
appellate procedures should be followed.  
The appellant is advised that she must 
complete her appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


